ORDER
Pursuant to Fed.R.Civ.P. 60(a), the court, of its own initiative, corrects its Order of May 29, 1990, to add language that was inadvertently omitted.
Fed.R.Civ.P. 60(a) provides:
(a) Clerical Mistakes. Clerical mistakes in judgments, orders or other parts of the record and errors therein arising from oversight or omission may be corrected by the court at any time of its own initiative or on the motion of any party and after such notice, if any, as the court orders. During the pendency of an appeal, such mistakes may be so corrected before the appeal is docketed in the appellate court, and thereafter while the appeal is pending may be so corrected with leave of the appellate court.
In accordance with the above rule, the court orders that the clause, “Provided that the State files a declaratory judgment action within 90 days,” precede the language on page 2 of the Order of May 29 that reads “Incumbents whose terms end in 1990 may continue to serve in unprecleared judgeships until one of the following events occurs: .... ” Thus, the Order will read: “Provided that the State files a declaratory judgment action within 90 days, incumbents whose terms end in 1990 may continue to serve in unprecleared judgeships until one of the following events occurs: .... ”
Because the above language was omitted from the May 29 Order, the 90 days shall run from the date this Order is filed.